—Per Curiam.
Motion by respondent for an order *926terminating the six-month suspension imposed by this Court by memorandum and order entered July 18, 2000 (see, 274 AD2d 738).
Upon reading and filing the notice of motion and supporting affidavit dated March 21, 2001, submitted by respondent, and the reply affidavit dated March 26, 2001, submitted by petitioner advising that petitioner does not oppose respondent’s motion, it is hereby ordered that respondent’s motion is granted and the suspension period imposed by this Court’s memorandum and order entered July 18, 2000 is terminated, effective immediately.
Mercure, J. P., Crew III, Mugglin, Rose and Lahtinen, JJ., concur.